—Orders of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about November 14, 1995, which terminated appellant’s parental rights to the subject children upon findings of mental illness and mental retardation and committed custody and guardianship to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The evidence adduced at the hearing clearly and convincingly established that appellant is afflicted with mental illness and mental retardation resulting in fundamentally impaired judgment and an inability to provide adequately and properly for the subject children (see, Social Services Law § 384-b [4] [c]; [6] [a], [b]). We see no reason to disturb the court’s evaluation of expert testimony. There was ample evidence that appellant’s cognitive abilities were so significantly deficient that she could not perform elementary tasks required for independent living (see, Matter of Jessica Latasha B., 234 AD2d 48).
Appellant’s challenge to the admissibility of case records prepared by the child care agency is without merit. These business records were admitted upon a proper foundation (see, CPLR 4518 [a]; Matter of Brooke Louise H., 158 AD2d 425).
Concur — Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.